DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
   This office action is responsive to amendment filed on January 21, 2021. Claims 1, 4, 10 and 13 have been amended. Claims 3, 6, 7, 9, 12, 15, 16 and 18-22 have been previously canceled. Claims 23-32 have been newly added. Claims 1, 2, 4, 5, 8, 10, 11, 13, 14, 17 and 23-32 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 10, 13, 14, 17, 25 and 30 are rejected under 35 U.S.C. 103 as being un-patentable over Xiao et al. (US. Pub. No. 2012/0090007 A1, hereinafter Xiao) in view of Chan et al. (US. Pub. No. 2016/0269236 A1, hereinafter Chan).

Regarding claim 1.
          Xiao teaches a system comprising: a profile server communicatively coupled to a mobile device via a network (Xiao, Fig. 2, server device element 260 (profile server), communicates with client device 220 through network element 250 (via network), ¶ [0025] and [0035], client device 220 may include any device that can receive and process data (e.g., television content, a TV guide, etc.) from server device 260 (profile server)…, and the client device 220 also includes “a telephone, such as a voice over Internet protocol (VoIP) telephone or a mobile telephone “a mobile device” and server device 260 (profile server) related to handling profiles and generating personalized TV guides (default television programming channel line-up) and may be directly connected to client device 220…( these teach that how the client device communicatively coupled with server device/profile server 260)), 
             wherein the hardware processor is configured to execute the profile management software code (Xiao, Fig. 3, ¶ [0034]-[0035] and [0041], “server device 260 (profile server) may include a guide engine. The guide engine may be a server, computer system, or a software component executed by a processor” including the “user identity information from an identifier e.g., token, RFID tag, barcode, etc. (software code). Or a device e.g., a laptop, a mobile telephone, etc.  and “device 300 may perform these operations in response to processor 320 executing software instructions processor 320 may include a processor, microprocessor, or processing logic that may interpret and execute instructions”), to: receive, via the network, a platform ID of a configurable hardware platform communicatively coupled to the mobile device (Xiao, Fig. 2-3, [Abstract] and ¶ [0033]-[0034], “a system is configured to: receive identification information (platform ID) from a client device” and the “server device 260 (profile server) may also generate personalized TV guides (default television program channel) based on applicable profiles. Server device 260 may receive user behavior information from client device 220 through network 250. Server device 260 may update profiles based on the user behavior information” and “the guide engine may track and record information related to a user's behavior relevant for each profile”. (Note that client device 220 includes a telephone and/or a mobile telephone as disclosed in ¶ [0025]), the configurable hardware platform being a television and having a default television programming channel line-up (Xiao, ¶ [0020]-[0021], “the client device associated with the television may display personalized TV guide 130 (default programming channel line-up) on the television based on the device profile of the client device. Personalized TV guide 130 (default programming channel line-up), based on the device profile,…” and “after listings 131 and 132, personalized TV guide 130 may include a listing of all other television content available at 8:30 p.m. (the listing of the other television content may be organized/restricted based on information in the device profile)” (these teach that how the television/the configurable platform can be configured based on the personalized or default channel line-up)); 
             determine, based on the platform ID, the default television programming channel line-up of the television (Xiao, [Abstract] and ¶ [0020]-[0021], “a system configured to receive identification information from a client device (platform identification)…, and transmit the personalized television guide (default television programming channel line-up) to the client device 220 (which can be a mobile phone)…,” and “personalized TV guide 130 (default programming channel line-up) may include a listing of all other television content available at 8:30 p.m. (the listing of the other television content may be organized/restricted based on information in the device profile…”); 
             determine, based on the profile information and the default television programming channel line-up, a user specific television programming channel line-up for the television (Xiao, ¶ [0020]-[0021], “the client device associated with the television may display personalized TV guide 130 (default programming channel line-up) on the television based on the device profile of the client device. Personalized TV guide 130 (default programming channel line-up), based on the device profile, may include a listing of a financial news show 131 available at 8:30 p.m. followed by a listing of all available other news shows 132 also available at 8:30 p.m.” (user specific television program) and “the listings 131 and 132, personalized TV guide 130 may include a listing of all other television content available at 8:30 p.m. (the listing of the other television content may be organized/restricted based on information in the device profile)” (these teach that how to determine a specific user television programing channel line-up setup based on the personalized or default television program)); 
            transmit the user specific television programming channel line-up to the television to change the default television programming channel line-up to the user specific programming channel line-up (Xiao, ¶ [0020] and [0050], “the client device associated with the television may display personalized TV guide 130 (default programming channel line-up) on the television based on the device profile of the client device. Personalized TV guide 130, based on the device profile, may include a listing of a financial news show 131 available at 8:30 p.m. followed by a listing of all available other news shows 132 also available at 8:30 p.m.” (User specific television program channel line-up) and so that “sending user behavior information (transmitting) related to the operation of client device 220 and the television content being shown on video display device 210”); and 
after transmitting the user specific television programming channel line-up to the television, in response to determining that the mobile device is no longer communicatively coupled to the television (Xiao, teaches in ¶ [0048] that transmitting a personalized TV guide which is equivalent to “default television program channel line-up” to client device 220 through network 250, further teaches in ¶ [0068] that “a personalized TV guide may be dynamically modified (block 670). In one implementation, when client device 220 receives a request from a user to use the personalized TV guide (default television programming or channel line-up), client device 220 may send a request to server device 260 for an updated personalized TV guide” (changing the default television programming channel) and further teaches in ¶ [0099], that the program channel displayed “at 8:32 a.m., user 1113 may proceed to walk into kids room 1120. Television 1111 may recognize that user 1113 is no longer in living room 1110 and stop sending user behavior information to server device 260. For example, television 1111 may have automatically identified user 1113 (i.e., determined information identifying user 1113) based on (a signal received from) a mobile device/RFID tag associated with user 1113….”), transmit a communication to the television to change the user specific television programming channel line-up to the default television programming 2Attorney Docket No.: 0260536Application Serial No.: 15/690,039channel line-up (Xiao, ¶ [0099]-[0100], “as a result, television 1111 may recognize that user 1113 is no longer in living room 1110” and “1113 may turn on or approach television 1121 in kids room 1120. Television 1121 may transmit information identifying user 1113 to server device 260. Server device 260 may transmit personalized TV guide (default program channel line-up) 1112 to television 1121. Personalized TV guide 1112 may be generated for a time period beginning at 8:32 a.m. based on the user profile corresponding to user 1113” (These teach how the specific channel line-up can be processed after the personalized or default television programming channel line-up has been changed)) Xiao also teaches that the profile server having a hardware processor and a server memory storing and a profile information associated with a user of the mobile device (Xiao, ¶ [0034]-[0035], and [0039], “server device 260 (the profile server) may a software component executed by a processor…, and record information related to a user's behavior relevant for each profile…,” (user profile information), “user identity information from an identifier e.g., token, RFID tag, barcode, etc. (software code). Or a device e.g., a laptop,…, a mobile telephone, etc. and “the processor 320 may include... Memory 330…, any type of dynamic storage device that may store information and instructions for execution by processor 320,” (These teach that how the profile server device 260 uses a guide engine which includes a processor and memory to execute and store each user information and the associated software code of the mobile device, laptop and etc.)) Xiao does not explicitly teach the software code is a profile management software code.
           However, Chan from the same field of endeavor teaches about the profile management module which includes the software code is a profile management software code (Chan, ¶ [0057], “profile server 121 can be a module running in mobile router 905, namely, a profile management module. The profile management module could be a…, software code which are executed by the processing unit of mobile router 905 and is stored in a machine-readable medium such as main memory”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a profile management module that includes a software code that can be executed by the processing unit of mobile router ([0057]) of Chan into a client device 220 which may include any device that can receive and process data (e.g., television content, a TV guide, etc.) from server device 260 (profile server) and a mobile telephone ([0025]) of Xiao.  One would have been motivated to do so in order to properly displaying television content to the user based on the personalized TV guide and the user profile in an efficient manner. 

Regarding claim 4.
wherein the profile server communicatively is coupled to a second mobile device associated with a second user having a second profile information, wherein the hardware processor is further configured to execute the profile management software code to prioritize the user by implementing the profile information over the second profile information of the second user.
      However, Chan teaches wherein the profile server communicatively is coupled to a second mobile device associated with a second user having a second profile information (Chan, Fig. 9 mobile router 905 (second mobile), ¶ [0052]-[0053], “profile server (having profile information) 121 is connected to …,mobile router 905 (second mobile device) through interconnected networks 901” and “mobile router 905 (second mobile device) is configurable by profile server 121…, mobile router 905 (second mobile device) will collect and send sensor information to profile server 121 in steps 203 and 204” (these teach that how the profile server having the mobile router/ second mobile device profile information)),wherein the hardware processor is further configured to execute the profile management software code to prioritize the user by implementing the profile information over the second profile information of the second user (Chan, ¶ [0076] and [0057], “processing unit 801 executes program instructions or code segments for implementing embodiments of the present invention. A processing unit may be a microprocessor, a microcontroller, a digital signal processor (DSP), any combination of those devices, or any other circuitry configured to process information”, and so that the “profile server 121 can be a module running in mobile router 905, namely, a profile management module. The profile management module could be a code segment...,or software code which are executed by the processing unit of mobile router 905 (second mobile device) and is stored in a machine-readable medium such as main memory, secondary storage or devices which are accessible by mobile router 905…, and the priority of a few applications will be set to low... The data transmission of these applications may have a low priority. The profile management module of mobile router 905 starts the 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of providing a processor and profile management module which includes software signet or software code and determining the priority of applications  ([0076] and [0057]) of Chan into Xiao invention.  One would have been motivated to do so in order to minimize the bandwidth consumption during high data transmission of applications in an efficient manner. 

Regarding claim 5.
        Xiao teaches wherein the hardware processor is further configured to execute software code (Xiao, ¶ [0041], “device 300 may perform these operations in response to processor 320 executing software instructions processor 320 may include a processor, microprocessor, or processing logic that may interpret and execute instructions”), to: determine the user specific television programming channel line-up configuration based on the blended profile information (Xiao, Fig. 1A, ¶ [0017], “the client device associated with the television may display personalized TV guide 110 on the television based on the user profile of the child. Personalized TV guide 110 for the child may first include a listing of all animated cartoons 111 available at 8:30 a.m. (User specific television program), and…, personalized TV guide 110 may include a listing of all sitcoms aimed at children 112 available at 8:30 a.m. after listing of animated cartoons 111 because the child second-most frequently watches sitcoms aimed at children between 8:00 a.m. and 10:00 a.m. (User specific television program) Personalized TV guide 110 may also include a listing of an educational television show aimed at children 113 available at 8:30 a.m.” (This 
        Xiao does not explicitly teach wherein the hardware processor is further configured to execute the profile management software code to: in response to receiving a user selection from the user, blend the profile information and the second profile information.
    However, Chan teaches wherein the hardware processor is further configured to execute the profile management software code to: in response to receiving a user selection from the user, blend the profile information and the second profile information (Chan, ¶ [0057] and [0073], “profile server 121 can be a module running in mobile router 905 (second mobile device), namely, a profile management module. The profile management module could be a…, software code which are executed by the processing unit of mobile router 905 and is stored in a machine-readable medium such as main memory”) and “these two profiles are shown to the administrator of profile server 121 through a user interface. There could be a button on the user interface for selecting a profile (profile selected by the user)... Then profile server (profile device) 121 receives a trigger in step 101 and the corresponding sensor information in step 301. The corresponding sensor information, for example, is the name of selected profile…., the administrator of profile server 121 has selected the full-mesh profile. Then profile server 121 will use the full-mesh profile in step 302. Since the full-mesh profile is found in step 303” (the selected profile is fond, included or bind in the full- mesh at step 303 second profile information)).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of providing a profile management module which includes software signet or software code and profile server 121 which selects a profile through the bus and put together to profiles in a full-mesh ([0057] and [0073]) of Chan into the television program in a personalized TV guide based on the user profile of the child ([0017]) of Xiao invention.  One would have been motivated to do so since this method allows a user to access effectively the personalized TV guide 

Regarding claim 8.
      Xiao in view of Chan teaches wherein the hardware processor 3Attorney Docket No.: 0260536Application Serial No.: 15/690,039is further configured to execute the profile management software code to (Chan, ¶ [0057], “profile server 121 can be a module running in mobile router 905, namely, a profile management module. The profile management module could be a…, software code which are executed by the processing unit of mobile router 905 and is stored in a machine-readable medium such as main memory”): receive one or more real-time user adjustments (Xiao, Fig. 1A, ¶ [0016]-[0017], “a client device may send user behavior information, including what type of television content the child watches, to a server device (the server the hardware device receives) and the server device may update the user profile of the child based on the user behavior information of the “next time the child decides to watch a television, for example at 8:30 a.m. (real-time), as shown in FIG. 1A, the client device associated with the television may display personalized TV guide 110 on the television based on the user profile of the child… Personalized TV guide 110 for the child may first include a listing of all animated cartoons 111 available at 8:30 a.m. because the child most frequently watches animated cartoons between 8:00 a.m. and 10:00 a.m.” (These teach that how to adjust the real-time 8:30 a.m. into 8:00 a.m. and 10:00 a.m.));
         store the one or more real-time user adjustments (Xiao, ¶ [0017] and [0035], and “the user profile of the child… Personalized TV guide 110 for the child may first include a listing of all animated cartoons 111 available at 8:30 a.m. because the child most frequently watches animated cartoons between 8:00 a.m. and 10:00 a.m.” (The real-time adjustment) and then the “generated personalized TV guides may be directly connected to client device 220 (mobile device included)…, through a network. Server device 260 may store information about profiles in storage device 270”); and
update, in response to receiving a user selection, the profile information based on the one or more real-time user adjustments (Xiao, ¶ [0015]-[0016], “the server device (e.g., a computer system managed by a television content provider, in-home computer system, etc.) may update the profile based on user behavior of an entity…, when the viewer accesses certain content e.g., news shows on weekends between 8:00 and 10:00 pm (real-time adjustment), length of television content the viewer accesses during a certain time period e.g., 1 hour long shows on weekends between 8:00 and 10:00 pm,” and then “the client device may send user behavior information, including what type of television content the child watches, to a server device. The server device may update the user profile of the child based on the user behavior information”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of providing a profile management module which includes software signet or software code ([0057]) of Chan into the television program in a personalized TV guide based on the user profile of the child and store the information of the profile and updating a profile ([0016]-[0017] and [0035]) of Xiao invention.  One would have been motivated to do so in order to provide the television content efficiently to the user based on user's behavior and/or preferences only with that user's express permission based on the updated or adjusted real-time in an efficient manner.
Regarding claim 10.
Claim 10 incorporates substantively all the limitations of claim 1 in method form and is rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitations of claim 4 in method form and is rejected under the same rationale.
Regarding claim 14.

Regarding claim 17.
Claim 17 incorporates substantively all the limitations of claim 8 in method form and is rejected under the same rationale.
Regarding Claim 25.
             Xiao in view of Chan teaches wherein the hardware processor is further configured to execute the profile management software code to transmit a user volume setting stored in the profile information to the television to change a default volume setting of the television (Chan, ¶ [0057], “profile server 121 can be a module running in mobile router 905, namely, a profile management module. The profile management module could be a…, software code which are executed by the processing unit of mobile router 905 and is stored in a machine-readable medium such as main memory” and further Xiao teaches in Fig. 1A, ¶ [0015], resolution preference (e.g., HD, etc), information about a volume level selected or a volume change for television content accessed by the viewer).  
Regarding claim 30.
Claim 30 incorporates substantively all the limitations of claim 25 in method form and is rejected under the same rationale.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being un-patentable over Xiao in view of Chan further in view of Klopfenstein et al. (US. Pat. No. 9,042,705 B1, hereinafter Klopfenstein).

Regarding claim 2. Xiao in view of Chan teaches the system of claim 1.
     Xiao further teaches wherein determining the user specific television programming channel line-up (Xiao, ¶ [0020], “the client device associated with the television may display personalized TV guide television based on the device profile of the client device. Personalized TV guide 130 (default programming channel line-up), based on the device profile, may include a listing of a financial news show 131 available at 8:30 p.m. followed by a listing of all available other news shows 132 also available at 8:30 p.m.” (User specific television program)), comprises: Xiao as a whole teaches about the particular protocol and format in ¶ [0032], “server device 260 (profile server) may also include a device that may generate interactive content (e.g., personalized TV guides) to transmit to client device 220 through network 250. Server device 260 (profile server) may process the data and interactive content for transmission, according a particular protocol, such as the asynchronous serial interface (ASI) format, to client device 220”) but, Xiao in view of Chan does not explicitly teach identifying a platform compatible format of the television; and
        transmitting the user specific television programming channel line-up to configure the television in the platform compatible format.
       However, Klopfenstein teaches identifying a platform compatible format of the television (Klopfenstein, [Col. 2, lines 36-43], “identifying and assembling individual data packets to recover the content of selected program channels. Program specific information may be conveyed in MPEG compatible format (per section 2.4.4 of the MPEG systems standard)” and in “Cable, published by the Advanced Television Systems Committee (ATSC)”); and
          transmitting the user specific television programming channel line-up to configure the television in the platform compatible format (Klopfenstein, [Abstract],  [Col. 1, lines 43-51] and [Col. 2, lines 41-43],“the packetized program information is decoded to provide a video program for display using the program specific information including the first and second tables including the forced compatible version number…, of the packetized program information and a User's channel line-up” and “identifying and assembling packets comprising selected programs and also includes program guide and text information associated with the transmitted program data… The ancillary program specific ABC, CBS, NBC, etc., and collated and transmitted as composite program specific information in a packetized DataStream together with the program content data of many program channels (e.g. channels 1-125)” and the transition of the program specific user’s channel line-up performed “in a format compatible with the Program and System Information Protocol for Terrestrial Broadcast and Cable, published by the Advanced Television Systems Committee (ATSC)”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of providing a User's channel line-up and identifying and assembling packets comprising selected programs in a format compatible with the Program and System Information Protocol for Terrestrial Broadcast by television system ([Col. 1, lines 43-51] and [Col. 2, lines 41-43]) of Klopfenstein into Chan in view of Xiao invention. One would have been motivated to do so in order to deliver the data stream and a program content data of program channels in a television system in compatible format so that the user quality of service experience improved in an efficient manner.
Regarding claim 11.
Claim 11 incorporates substantively all the limitations of claim 2 in method form and is rejected under the same rationale.

Claims 23, 24, 26-29 and 31-32 are rejected under 35 U.S.C. 103 as being un-patentable over Xiao in view of Chan further in view of McCoy et al. (US. Pub. No. 2012/0117588 A1, hereinafter McCoy).

Regarding claim 23. Xiao in view of Chan teaches the system of claim 1.
           Chan teaches wherein the hardware processor is further 5Attorney Docket No.: 0260536Application Serial No.: 15/690,039configured to execute the profile management software code (Chan, ¶ [0057], “profile server 121 can be a module running in mobile profile management module. The profile management module could be a…, software code which are executed by the processing unit of mobile router 905 and is stored in a machine-readable medium such as main memory”) but, Xiao in view of Chan does not explicitly teach the hardware processor is further 5Attorney Docket No.: 0260536Application Serial No.: 15/690,039configured to transmit a user brightness setting stored in the profile information to the television to change a default brightness setting of the television.  
            However, McCoy teaches the hardware processor is further 5Attorney Docket No.: 0260536Application Serial No.: 15/690,039configured to transmit a user brightness setting stored in the profile information to the television to change a default brightness setting of the television (McCoy, ¶ [0067]-[0068] a default value or any other values are provided to setup to a content playback device that is new to the user for example, software may be created and employed to allow a user to control the IPTV settings from a second display, e.g., on a second display, such settings include brightness).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of setting a television brightness based on default value  ([0067]-[0068]) of McCoy into Xiao in view of Chan invention. One would have been motivated to do so in order to the user viewing experience improved accordingly in an efficient manner.

Regarding claim 24. Xiao in view of Chan teaches the system of claim 1.
           Chan teaches wherein the hardware processor is further configured to execute the profile management software code (Chan, ¶ [0057], “profile server 121 can be a module running in mobile router 905, namely, a profile management module. The profile management module could be a…, software code which are executed by the processing unit of mobile router 905 and is stored in a machine-readable medium such as main memory”) to transmit a user contrast setting stored in the profile information to the television (Chan, ¶ [0057], “profile server 121 can be a module running in mobile router 905, namely, a profile management module. The profile management module could be the hardware processor is further 5Attorney Docket No.: 0260536Application Serial No.: 15/690,039configured to change a default contrast setting of the television.  
       However, McCoy teaches the hardware processor is further 5Attorney Docket No.: 0260536Application Serial No.: 15/690,039configured to change a default contrast setting of the television (McCoy teaches in ¶ [0067] a default value or any other values are provided to setup to control TV such settings include brightness and further teaches in ¶ [0059] that the particularly useful for settings such as brightness, which are on occasion difficult to gauge without looking at a piece of content itself, because the content may be dark and a higher than normal contrast may be required).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of setting a television brightness based on default value  ([0067]-[0068]) of McCoy into Xiao in view of Chan invention. One would have been motivated to do so since the system makes the contrast adjustment in order to the user has better view and read the contents on the television in an efficient manner.
Regarding Claim 26. Xiao in view of Chan teaches the system of claim 1.
          Xiao in view of Chan does not explicitly teach wherein the hardware processor is further configured to execute the profile management software code to transmit a user language preference stored in the profile information to the television to change a default language preference of the television.  
        However, McCoy teaches wherein the hardware processor is further configured to execute the profile management software code to transmit a user language preference stored in the profile information to the television to change a default language preference of the television (McCoy 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of setting the language based on default value ([0067]-[0068] and [0026]]) of McCoy into Xiao in view of Chan invention. One would have been motivated to do in order to the user better understand the contents on his/her own language without a translation in an efficient manner.

Regarding Claim 27. Xiao in view of Chan teaches the system of claim 1.
        Xiao in view of Chan does not explicitly teach wherein the hardware processor is further configured to execute the profile management software code to transmit a user parental control setting stored in the profile information to the television to change a default parental control setting of the television.  
        However, McCoy teaches wherein the hardware processor is further configured to execute the profile management software code to transmit a user parental control setting stored in the profile information to the television to change a default parental control setting of the television
(McCoy, ¶ [0067]-[0068] a default value or any other values are provided to setup to software may be created and employed to allow a user to control the IPTV settings from a second display, e.g., on a second display. In one implementation, such settings include parental controls).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of setting the parental control based on default value ([0067]-[0068]) of McCoy into Xiao in view of Chan invention. One would have been motivated to do in 
Regarding claim 28.
Claim 28 incorporates substantively all the limitations of claim 23 in method form and is rejected under the same rationale.
Regarding claim 29.
Claim 29 incorporates substantively all the limitations of claim 24 in method form and is rejected under the same rationale.
Regarding claim 31.
Claim 31 incorporates substantively all the limitations of claim 26 in method form and is rejected under the same rationale.
Regarding claim 32.
Claim 32 incorporates substantively all the limitations of claim 25 in method form and is rejected under the same rationale.
Response to Arguments
        Applicant argues that Xiao fails to disclose, teach, or suggest that a user specific television programming channel line-up for the television is determined based on both "the profile information and the default television programming channel line-up," as required by independent claims 1 and 10 and further argues that there is no disclosure, teaching, or suggestion at Paragraphs [0043] and [0044] of Xiao that the user profile and one of the device profile or a generic profile are used to generate the personalized TV guide. Furthermore, the Applicant argues that by reproducing the entire independent claim 1 limitation of Xiao to confirm that there is no disclosure, teaching, or suggestion in Xiao that the personalized television guide is generated based on both the user profile and one of the device profile 
           In response to the above Applicant’s arguments, the Examiner respectfully disagrees. The Examiner still believes that the prior art of record Xiao expressly teaches the user profile information and generate the personalized TV guide to perform the claimed feature and further Xiao teaches at least, in the [Abstract], Parag. [0001], [0014] and Figs. 1A, 1B the limitations in question by providing information about the user profile and the television guide for the channel program by matching the user individual interest with the program channels from the guide list to determine the user interest television program channel lineup based on the guide list. This process functionally is equivalent to the process of applying both the profile information and the default television programming channel line-up from the television guide list. Therefore, Xiao does not fail to disclose, teach, or suggest determining the user specific television programming channel line-up for the television. Furthermore, the Examiner never relied on and recited the independent claim 1 claimed limitations of Xiao to teach any of the claimed limitations of independent claims 1 and 10. Therefore, the Examiner believes that the reproduced independent claim 1 limitation of Xiao cannot be a confirmation to disqualify the teachings of Xiao. 
        Applicant also argues that Xiao fails to disclose, teach, or suggest “after transmitting the user specific television program channel line-up to the television, in response…” as recited by the independent claim 1 and 10. (Remarks, Pages 11-12).
        In response to the above Applicant’s argument, the Examiner respectfully disagrees. Xiao expressly teaches in Para. [0068] and Figs. 1A, 1B that the user personalized TV program interest from the TV listing can be sent to the TV and then, after the personalized TV selection is made the server device 260 TV guide which to client device 220 through network 250 and additionally Xiao teaches in Para. [0099] how to stop sending or transmitting the program when the user no longer is in a condition not watch the TV channel program and therefore, these processes functionally are equivalent to “after transmitting the user specific television program channel line-up to the television, in response,…”
        Applicant further indicates that Chan fails to cure the deficiencies of Xiao with respect to affirmation limitations of independent claims 1 and 10.
       In response to the above Applicant’s argument with respect to Chan. The Examiner respectfully disagrees because Xiao expressly teaches the claimed limitations of independent claims 1 and 10 except for the profile management software code and thus, there is no additional deficiencies for Chan to cure. 
      Further the Examiner has introduced new prior art of record McCoy et al. (US. Pub. No. 2012/0117588 A1) to address the newly added claims 23-32.   
        Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455